DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2019 is being considered by the examiner, however, there are a few NPL references that are crossed out.  These crossed out references are book without citing the relevant pages of the publication.  (See MPEP 609, 37 CFR 1.89)  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Objections
Claims 22-30 are objected to because of the following informalities:  there are apparent typos in claim 22.  In claim 22, lines 3 & 4, “pully” should be -- pulley --.  Claims 23-30 depend on claim 22.  Appropriate correction is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuter et al. (US Patent No. 4,753,400).  
Regarding claim 1
	Reuter teaches an unmanned aerial vehicle (UAV) system, (See figures 1-8) comprising: a lifting device; (See figures 1-2, ref # 44) a parachute (See figures 1-8, ref # 18) carried by the lifting device; (See figures 1-2, ref # 44) and a capture line (See figures 1-8, ref # 22) attached to the parachute (See figures 1-8, ref # 18) and configured to engage (See figures 1-8, ref # 34) with a corresponding engagement element (See figures 1-8, ref # 12) carried by a UAV.  (See column 5, lines 61-68, column 6, lines 1-38, & figures 1-8, ref # 12)  

Regarding claim 2


Regarding claim 3
	Reuter teaches wherein the lifting device (See figures 1-8, ref # 44) includes at least one of a kite, (See figures 1-8, ref # 44) a lighter-than-air device, or a rocket.  (See column 6, lines 39-51 & figure 4, ref # 48)  

Regarding claim 4
	Reuter teaches wherein the lifting device (See figures 1-2, ref # 44) includes a canister (See figures 1-2, ref # 68) in which the parachute (See figures 1-2, ref # 18) is carried.  (See column 6, lines 39-68, column 7, lines 1-4, & figures 1-2)  

Regarding claim 5
	Reuter teaches further comprising a line control device (See figure 1, ref # 62) connected to the capture line, (See figure 1, ref # 22) the line control device (See figure 1, ref # 62) including a tension device (See figure 1, ref # 58) to apply tension to, and/or reel in, the capture line.  (See column 6, lines 1-20, column 7, lines 52-62, & figures 1-8, ref # 22)  

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (US Patent No. 4,909,458).  
Regarding claim 11
	Martin teaches an unmanned aerial vehicle (UAV) system, (See figures 1-3) comprising: a carriage track; (See figures 1-3, ref # 1) a carriage (See figures 1-3, ref # 22) movable along the carriage track (See figures 1-3, ref # 1) and configured to releasably support a UAV; (See figures 1-3, ref # 2) and a driver (See figures 1-3, ref # 7 & 7’) coupled (See figures 1-3, ref # 8 & 8’) to the carriage (See figures 1-3, ref # 22) to propel the carriage (See figures 1-3, ref # 22) along the carriage track.  (See column 2, lines 47-65 & figures 1-3, ref # 1)  

Regarding claim 12
	Martin teaches wherein the driver (See figures 1-3, ref # 7 & 7’) is fixed while the carriage (See figures 1-3, ref # 22) moves along the carriage track.  (See figures 1-3, ref # 1)  

Regarding claim 13
	Martin teaches wherein the driver (See figures 1-3, ref # 7 & 7’) includes at least one of a compressed gas system, a compressed liquid system, a spring, or a chemical/rocket system.  (See column 3, lines 19-25, 68, column 4, lines 1-13, & figures 1-3)  

Regarding claim 14
	Martin teaches wherein the carriage (See figures 1-3, ref # 22) includes an engagement portion (See figures 1-3, ref # 22) that engages with one or more of the wing, the fuselage (See figures 1-3, ref # 2) or a propeller spinner of the UAV.  (See figures 1-3, ref # 2)  

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis et al. (US Patent No. 7,090,166 B2).  
Regarding claim 11
	Dennis teaches an unmanned aerial vehicle (UAV) system, (See figures 1H-6F, ref # 140) comprising: a carriage track; (See figure 2, ref # 130) a carriage (See figure 2, ref # 126) movable along the carriage track (See figure 2, ref # 130) and configured to releasably support a UAV; (See column 5, lines 9-48 & figure 2, ref # 140) and a driver (See figures 3A, 3B, 5A, 5B, 6A, & 6B, ref # 135, 510, & 610) coupled to the carriage (See figures 3A, 3B, 5A, 5B, 6A, & 6B, ref # 126) to propel the carriage (See figures 3A, 3B, 5A, 5B, 6A, & 6B, ref # 126) along the carriage track.  (See column 5, lines 61-67, column 6, lines 1-5, & figures 3A, 3B, 5A, 5B, 6A, & 6B, ref # 130)  

Regarding claim 12
	Dennis teaches wherein the driver (See figures 3A, 3B, 5A, 5B, 6A, & 6B, ref # 135, 510, & 610) is fixed while the carriage (See figures 3A, 3B, 5A, 5B, 6A, & 6B, ref # 126) moves along the carriage track.  (See figures 3A, 3B, 5A, 5B, 6A, & 6B, ref # 130)  

Regarding claim 13
	Dennis teaches wherein the driver (See figures 3A, 3B, 5A, 5B, 6A, & 6B, ref # 135, 510, & 610) includes at least one of a compressed gas system, a compressed liquid system, a spring, or a chemical/rocket system.  (See column 5, lines 61-67, column 6, lines 1-5, & column 8, lines 21-32)  

Regarding claim 14
	Dennis teaches wherein the carriage (See figures 1H-6F, ref # 126) includes an engagement portion that engages with one or more of the wing, the fuselage or a propeller spinner of the UAV.  (See column 5, lines 9-14, 30-43, & figures 1H-6F, ref # 140)  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13, & 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 13, & 17 of U.S. Patent No. 7,090,166 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and thus fully met.  
Regarding claim 11
	Patent (166) teaches an unmanned aerial vehicle (UAV) system, comprising: a carriage track; a carriage movable along the carriage track and configured to releasably support a UAV; and a driver coupled to the carriage to propel the carriage along the carriage track.  (See claims 1 or 13)  


	Patent (166) teaches wherein the driver includes at least one of a compressed gas system, a compressed liquid system, a spring, or a chemical/rocket system.  (See claims 8 or 17)  

Regarding claim 14
	Patent (166) teaches wherein the carriage includes an engagement portion that engages with one or more of the wing, the fuselage or a propeller spinner of the UAV.  (See claim 5)  

Allowable Subject Matter
Claims 15-30 are allowed.  However, 2 typos in claim 22 needs to be corrected.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, 
The prior art does not disclose or suggest the claimed “a lifting device carrying a stowed parachute and a pulley depending from the parachute; a tension device; and a flexible line operably coupled between the tension device and the payload, the flexible line passing around the pulley” in combination with the remaining claim elements as set forth in claim 15.  
Regarding claim 22, 
	The prior art does not disclose or suggest the claimed “releasing a parachute from the lifting device, the parachute carrying a pulley and a flexible line passing around the pulley, the flexible line being connected between a tension device and the payload; and activating the tension device to reel in the flexible line and accelerate the payload upwardly” in combination with the remaining claim elements as set forth in claim 22.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Dennis et al. (Pub No. US 2019/0337638 A1) is a similar case with the same figures, Assignee, and some common inventors.  The reference Dennis (US Patent No. 7,114, 680 B2) discloses the same features as reference Dennis (US Patent No. 7,090,166 B2) used above.  The reference McGeer et al. (US Patent No. 6,264,140 B1) discloses a UAV system, a kite, a capture line engaging with an engagement element of a UAV, a UAV, a control device, and a tension device to apply tension and reel in the capture line.  The reference Hayes et al. (Pub No. US 2017/0225784 A1) discloses a UAV system, a first and second UAV, a lifting device/2nd UAV, a capture line attached to the lifting device/2nd UAV, the capture line engaging with an engagement element of the 1st UAV, a control device, and a tension device to apply tension to the capture line.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647